UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6567



JEFFREY LEE HALL,

                                              Plaintiff - Appellant,

          versus


TIM BARBOUR, Lieutenant Colonel, Assistant
Superintendent; KIMBERLY K. ROYAL; TIMOTHY
LIGHTBOURNE, Correctional Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-01-236-AM)


Submitted:   June 21, 2001                    Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Lee Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Lee Hall appeals the district court’s order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint for failure to exhaust administrative remedies.      We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   Hall v. Barbour, No. CA-01-236-AM (E.D. Va. filed

Mar. 26, 2001; entered Mar. 28, 2001).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                 2